Citation Nr: 1543511	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota 


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim considering whether the Veteran's discharge under other than honorable conditions for his service from June 12, 1978 to February 8, 1979 is a bar to Department of Veterans Affairs (VA) compensation benefits based on that period of service.

2.  Whether the Veteran's discharge under other than honorable conditions for his service from June 12, 1978 to February 8, 1979 is a bar to VA compensation benefits based on that period of service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  The Veteran also served from June 12, 1978 to February 8, 1979, but his discharge was under other than honorable (OTH) conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 Administrative Decision of the St. Paul, Minnesota, VA Regional Office (RO) .  The Veteran testified via video conference before the undersigned at a Board hearing at the RO in May 2015.


FINDINGS OF FACT

1.  In July and August 1980, the RO determined that the Veteran's discharge under OTH conditions for his service from June 12, 1978 to February 8, 1979 is a bar to VA compensation benefits.  The Veteran did not appeal.

2.  Subsequently, military personnel records have been received in support of the Veteran's claim.

3.  These additional service department records were not considered by the earlier final decisions, so new and material evidence sufficient to reopen this claim is not required, and the claim must be reconsidered on its underlying merits.

4.  The Veteran's active military service from June 12, 1978 to February 8, 1979 was terminated by issuance of an OTH discharge.  

5.  No upgrade of the Veteran's discharge under OTH conditions is of record.


CONCLUSIONS OF LAW

1.  The RO's July and August 1980 decisions which denied determined that the Veteran's discharge under OTH conditions for his service from June 12, 1978 to February 8, 1979 is a bar to VA compensation benefits are final.  38 U.S.C.A. § 7105 (West 2014).

2.  In light of the receipt of additional relevant service department records, the issue of whether the Veteran's discharge under OTH conditions for his service from June 12, 1978 to February 8, 1979 is a bar to VA compensation benefits is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2014). 

3.  The Veteran's service from June 12, 1978 to February 8, 1979 ended with an OTH discharge; that service was dishonorable for VA compensation purposes and is a bar to VA benefits (exclusive of certain health care) based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.12 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In a July 1980 Administrative Decision, the RO determined that the Veteran's discharge under OTH conditions for his service from June 12, 1978 to February 8, 1979 was a bar to VA compensation benefits.  Evidence consisting of additional service records was received shortly thereafter and the claim was reconsidered in August 1980, but the RO confirmed and continued the prior denial.  The Veteran did not appeal.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In addition, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.

In this case, additional service personnel records have been received which are relevant to the claim and therefore the claim must be reconsidered.  There does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding in a case with similar facts that the Veteran's unit records provided to the RO by the United States Armed Services Center for Research of Unit Services (USASCRUR), now the Joint Services Records and Research Center (JSRRC), constituted official service department records for purposes of new and material evidence; thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

This claim does not have to be remanded; however, because the RO reopened the claim and considered it on the merits already.  

Character of Discharge

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997); see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A person seeking to establish veteran status must do so by a preponderance of the evidence, and the benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that determination of status.  See Aguilar, supra.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d)

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  

(1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; 
(2) By reason of the sentence of a general court-martial; 
(3) Resignation by an officer for the good of the service; 
(4) As a deserter; 
(5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and 
(6) By reason of a discharge under other than honorable conditions issued as a result of an absence without leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

The Veteran was not discharged under any of those circumstances.  

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are: 

(1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; 
(3) offense involving moral turpitude (this includes, generally, conviction of a felony); 
(4) willful and persistent misconduct; and 
(5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

The Veteran was discharged pursuant to (4) of the offenses.  A discharge from military service because of willful and persistent misconduct, including a discharge under OTH conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an OTH discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

The Veteran had an honorable period of service from June 1974 to June 1978.  However he also served from June 12, 1978 to February 8, 1979, but his discharge was under OTH conditions.  He is seeking eligibility for VA compensation and other benefits based on his second period of military service.

A review of the personnel records shows that the Veteran received three non-judicial punishments for violations of the Uniform Code of Military Justice (UCMJ).  

The first violation occurred on September 5, 1978, when the Veteran showed disrespect toward a superior commissioned officer.  This was a violation of UCMJ Article 92-Dereliction of Duty.  The non-judicial punishment restricted the Veteran to the limits of the ship for a period of 30 days, he had extra duties for a period of 30 days, and he forfeited $200 pay per month, for two months.

In a counseling record for the period of August 1, 1978 to September 30, 1978, it was noted that the Veteran had previously been allowed to reenlist based on an overall improvement in his performance and reliability.  Since that time, he had returned to his previous belligerent attitude and disrespectful attitude toward his work supervisors in spite of the fact that he had been counseled by the chain of command.  In spite of his flawless personal appearance, his tendency to rank his liberty higher than his shipmates' responsibilities had resulted in a recent non-judicial punishment.  He was careless in his work and responsibilities to being at an appointed place on time and when he was criticized, he became argumentative.  The purpose of this evaluation was to withdraw his current authorization for advancement to SH2 as a result of his declining performance and misconduct.  

The second violation occurred on November 2, 1978 when the Veteran was charged twice with selling and transferring marijuana.  This was a violation of UCMJ Article 134.  The non-judicial punishment was a reduction to the next inferior pay grade, forfeiture of $275 pay per month for two  months, restriction to the limits of the ship for 45 days, and extra duties for 45 days.  The restriction and extra duties were to be served concurrently.  

The Veteran appealed that punishment, indicating that he thought the punishment was too severe.  The Veteran submitted a statement in which he indicated that his main accuser, Seaman P., alleged that he had procured marijuana from the Veteran on the Naval station.  He indicated that Seaman P. used racial slurs against him and was out to get him.  A statement in support of the Veteran was made by C.E. in which he stated that the W.P. (the person who turned the Veteran in for possessing and selling marijuana) did not like the Veteran and had said derogatory things about him, including that he was going to "burn" him.  He did not comment on the incident in question involving the marijuana.  

A statement was made by W.P., in which he indicated that on August 29, 1978, the Veteran told him that he had marijuana and would W.P. be interested in making a purchase to which he replied affirmatively.  He indicated that he later met up with the Veteran as well as an NIS agent, P.R.  The Veteran showed them the marijuana and sold some to P.R.  Then W.P. and P.R. went to the NIS office and briefed them on what had taken place.  P.R., the NIS agent, who was the person who gave the Veteran $20 in payment, corroborated the statement made by W.P. in a separate statement.  

In a document prepared by the Veteran's Commanding Officer regarding the appeal of the non-judicial punishment, it was noted that the Veteran's case had been the subject of a Captain's Mast.  It was noted that at that time, the statements of record were reviewed.  The Commanding Officer stated that in spite of a number of contradictions alleged by the Veteran in his appeal, the testimony of W.P. was corroborated by the NIS agent, P.R., and in view of the evidence, the Commanding Officer judged the Veteran to be guilty of the offenses as charged.  Also, in view of the seriousness of the offense, the punishment awarded was considered to be just and appropriate.  Thereafter, the Commanding Officer recommended the Veteran for discharge (general discharge) by reasons of drug abuse involving the sale and trafficking of marijuana.  In the report, it was noted that the  Veteran's erratic performance in the last two years culminated in a serious decline after his recent reenlistment.  Reference was made to his often less than adequate performance, independent attitude, and occasional conflicts with supervisors and shipmates.  It was noted that since his reenlistment the prior June, he had received non-judicial punishment for dereliction of duty, disrespect toward a commissioned officer, and drug sale and trafficking.  His overall performance had declined and his belligerent attitude towards authority had increased.  He had the authority for his advancement to SH2 formally withdrawn.  Based on his declining performance and attitude, recent non-judicial punishment involvement, and the serious offense of the drug sale and trafficking, it was strongly recommended that he receive a general discharge. 

The third violation occurred on January 8, 1979, involved disobeying a direct order from a superior petty officer.  This was a violation of UCMJ Article 91.  The non-judicial punishment awarded was forfeiture of $50 pay per month for one month, restriction to the ship for 10 days and extra duties for 10 days.  The restriction and extra duties were to be served concurrently.  

There no evidence nor is it asserted that the Veteran was insane at the time of committing the offenses outlined above.  

The Veteran was discharged on February 8, 1979, under OTH conditions.

In support of his current claim, the Veteran testified at a Board hearing.  It was noted that the Veteran had served during two periods of service and was invited to reenlist after the first period.  That second service period did not result in an honorable discharge.  The Veteran indicated that he was recommended for a promotion during his second period of service.  Concerning the incident with the marijuana, the Veteran stated that W.P. had an issue with the Veteran being a supervisor and used to make derogatory comments about him.  There was personal animosity.  He related that back in the time that he was in the Navy, mostly everybody smoked marijuana.  He had a girlfriend that lived next door to some locals who planted marijuana.  He used to get some marijuana and share it.  On one occasion, W.P asked him to get him some marijuana.  He told him that he could obtain it and stated that he did not hold any grudge against him for the past animosity,  So he went ahead and got the marijuana for him and the person that W.P. was supposedly on a date with was an NIS agent and that was it; he was charged with a non-judicial punishment and was discharged from service.  Prior to that time, the Veteran related that he was an exemplary sailor and had one lapse in judgment that he regretted.  Prior to that time, he had good character and also had good character since leaving the Navy.  With regard to the other non-judicial punishments, the Veteran indicated that he had a relationship with an admiral's daughter.  When she came to the ship, she showed her military ID.  He maintained that as a dependent of an officer, she carried the same rank as the officer.  After that, for the next two, three days, all he did was answer questions about how he knew her.  The Veteran did not specifically explain how this translated into the charges against him other than saying that he did not think he acted disrespectfully.  

The Veteran also submitted lay evidence which included two statements from former service members who served with him and two current acquaintances.  The former service members attested to the Veteran's good character in service and the current acquaintances attested to his good character now.  None of the individuals were witnesses or parties to the actions leading to the non-judicial punishments during service.  

On review of the evidence above, the Board finds that the Veteran's last discharge, which was under OTH conditions, was due to persistent and willful misconduct in service, as supported by the evidence.  The Veteran was awarded non-judicial punishment on three occasions.  He was counseled after the first violation yet then procured and transferred drugs to an NIS agent.  After that violation, he committed yet another offense.  His records showed a continuing pattern of worsening behavior and conflict with superiors.  His recent testimony does not dispute the drug possession and distribution; rather, he asserts that the W.P. had animosity toward him, not that he did not get the drugs and transfer the drugs to him.  With regard to his other offenses, the Veteran's explanation is not consistent with the record which made no mention of an admiral's daughter or any such conflict.  Rather, what the record showed was that the Veteran was counseled after disrespecting authority.  He was counseled about being careless in his work and responsibilities, and being argumentative.  His promotion was withdrawn.  He then committed a more serious charge involving drugs.  He was subject to a Captain Mast.  He was then recommended for a general discharge based on his declining performance and attitude, recent non-judicial punishment involvement, and the serious offense of the drug sale and trafficking.  Nonetheless, the Veteran then committed another violation when he disobeyed a direct order from a superior.  The Board finds it significant that the Veteran was counseled after the first violation regarding his declining attitude and performance, but he did not improve thereafter, the behavior continued and worsened.  

The Veteran has made contentions, but he has submitted no credible independent evidence which might show that OTH discharge was given for reasons which might not be considered dishonorable for VA purposes.  As noted, there no evidence nor is it asserted that the Veteran was insane at the time of committing any of the offenses.  Based on available evidence, the Board concludes that the Veteran's service from June 12, 1978 to February 8, 1979 ended with an OTH discharge; that service was dishonorable for VA compensation purposes and is a bar to VA benefits based on that period of service.  

Finally, no upgrade of the Veteran's discharge under OTH conditions has been sought as of yet, as shown in the record.

ORDER

The Veteran's discharge under OTH conditions for his service from June 12, 1978 to February 8, 1979 is a bar to VA compensation benefits based on that period of service, and the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


